Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Crowe et al. (USPGPUB 2009/0306487) teaches a photoplethysmograph method/ device comprises a microprocessor and associated algorithm ([0184]), a first/ second light source(s) driven by a first/ second carrier frequency (elements 302/ M1(t) and 304/ M2(t), Fig. 3) emit light into a human body (element 305, Fig. 3), a detector captures a combined pulsatile/ oximetry signal (element 307, Fig. 3), a filter separates the combined pulsatile/ oximetry signal into two separate signals and sends the separate signals to two demodulators (elements 309 and 310, Fig. 3), wherein each demodulator receives the corresponding carrier frequency (D1(t) and D2(t), which are the same as M1(t) and M2(t), [0100] and [0112]) and outputs plethysmogram for a given wavelength of light used to test the tissue ([0113]; Fig. 3). The prior art of record does not teach or suggest “generate/ generating a mixed signal by mixing the combined pulsatile signal with the first carrier frequency and the second carrier frequency or close intermediate frequencies; generate/ generating a filtered signal by processing the mixed signal through a filter; and identify pulse-oximetry information within the filtered signal”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791